Citation Nr: 0820890	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO. 03-33 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a Board hearing at the RO in 
December 2004. This matter was previously before the Board 
and was remanded in May 2005.


FINDING OF FACT

The veteran's spinal spondylosis was aggravated during his 
active duty service.


CONCLUSION OF LAW

Spinal spondylosis was aggravated during the veteran's active 
duty service. 38 U.S.C.A. §§  1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.304(b), the veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. Only such 
conditions as are recorded in examination reports are to be 
considered as noted. When no preexisting condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry. VA may only rebut this presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004) (emphasis added). A mere history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions. See 38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995). 

The veteran is seeking service connection for that degree of 
aggravation of a pre-existing back disorder - spondylosis, a 
congenital disorder. Congenital or developmental defects are 
not diseases or injuries within the meaning of the applicable 
legislation. See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).

However, VA's General Counsel has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service. VAOPGCPREC 82-90 (July 18, 1990) 
[a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

The veteran's February 1966 entrance examination report shows 
that there is no notation of a back disability. As such, the 
Board finds that the presumption of soundness attaches in 
this case. Consequently, the Board must now determine if 
there is clear and unmistakable evidence that the disability 
in question both pre-existed service and was not aggravated 
during service.

The veteran's service medical records show he stated that he 
had problems with low back pain prior to entry into active 
duty service. These statements are considered to be highly 
probative as they were made in the course of the veteran 
seeking medical treatment for then-present pain symptoms - 
i.e., the veteran then had no motive to misrepresent or 
exaggerate the severity of symptoms. See  LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

Additionally, a June 2005 VA examination report shows that it 
was the examiner's opinion, after reviewing all the evidence 
of record, that the veteran's spondylosis of the lumbar spine 
"more likely than not was a congenital disorder that existed 
prior to service." Moreover, a December 2005 VA examination 
report shows that the examiner stated "it is fair to say" 
that the veteran's spondylosis of the lumbar spine pre-
existed service. There are no contrary medical opinions of 
record.

Based on this competent medical evidence, the Board finds 
that there is clear and unmistakable evidence that the 
veteran's spondylosis of the lumbar spine pre-existed 
service.

The Board must then turn to the issue of whether or not the 
veteran's pre-existing disability was aggravated during 
service. As noted above, in order to make a finding that 
service connection is not warranted in a case of a pre-
existing disability that was not noted on the 
entrance/induction examination report, VA must show by clear 
and unmistakable evidence that the disability was not 
aggravated during service.

To this end, there are two medical opinions of record - the 
June 2005 VA examination report and a December 2005 VA 
examination report. The June 2005 VA examination report shows 
that the examiner could not address the issue of the etiology 
of the veteran's low back disability without resorting to 
speculation. The December 2005 VA examination report shows 
that it was the examiner's opinion that the veteran's 
spondylosis of the lumbar spine both pre-existed service and 
was aggravated during service. 

As such, the evidence of record does not show by clear and 
unmistakable evidence that the veteran's disability was not 
aggravated during active duty service. This is an important 
fact, as the Court of Appeals for Veterans Claims has held 
that: "The clear-and-unmistakable-evidence standard is an 
'onerous' one ... and requires that the no-aggravation result 
be 'undebatable.'" Cotant v. Principi, 17 Vet. App. 116, 131 
(2003).

Therefore, after resolving the benefit of the doubt in favor 
of the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that VA has not met its burden of showing by 
clear and unmistakable evidence that the veteran's pre-
existing disability of spondylosis of the lumbar spine was 
not aggravated during active duty service. As such, the Board 
finds that the veteran's spondylosis of the lumbar spine was 
aggravated during his active duty service period. It follows 
that entitlement to service connection for spondylosis of the 
lumbar spine is warrranted. 

The record reflects that the veteran has a long history of 
post-service physical labor and a work-related back injury in 
1990. However, the Board's present action in granting service 
connection for a back disorder by way of aggravation 
contemplates that the RO will ascertain the degree of 
aggravation to the pre-existing back disorder caused by 
military service. The question of its severity is one of an 
evaluative rating, not of service connection. Ferenc v. 
Nicholson, 20 Vet. app. 58 (2006) (Discussing the distinction 
in the terms "compensation," "rating," and "service 
connection" as although related, each having a distinct 
meaning as specified by Congress). 


ORDER

Service connection for aggravation of spondylosis of the 
lumbar spine is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


